Name: Commission Regulation (EEC) No 3358/81 of 25 November 1981 fixing the amounts of the production levy in the sugar sector for the period 1 July 1980 to 30 June 1981 and the amount payable by sugar manufacturers to those who sell sugar beet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 81 No L 339/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3358/81 of 25 November 1981 fixing the amounts of the production levy in the sugar sector for the period 1 July 1980 to 30 June 1981 and the amount payable by sugar manufacturers to those who sell sugar beet Whereas Article 27 (4) of Regulation (EEC) No 3330/74 provided that, where the amount of the production levy was lower than the maximum amount, sugar manufacturers are to be obliged to pay those who sell beet the difference between the two amounts, up to a percentage to be determined ; whereas, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 700/73 , the said maximum amount is to be fixed at the same time as the production levy ; whereas , for the 1980/81 sugar year, pursuant to Article 5 of Regu ­ lation (EEC) No 1594/80 , the said determination has been fixed at 60 % ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector (!), and in parti ­ cular Article 48 thereof, Whereas the rules on the successive sugar and isoglu ­ cose production systems provide for continuity between the system in existence before 1 July 1981 and that in force as from that date ; whereas this prin ­ ciple is brought into effect in particular in that, for calculating the production levy for the 1981 /82 marketing year, the effect of the production levy fixed for the 1980/81 year is taken into account ; whereas, accordingly, fixing the latter should be considered as a transitional measure between the two systems ; Whereas, pursuant to Article 1 of Council Regulation (EEC) No 1 592/80 (2 ), the criteria laid down in Article 27 (2) of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (3 ), as last amended by Regulation (EEC) No 3455/80 (4), for calculating the sugar produc ­ tion levy have been made applicable to the 1980/81 sugar year ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 700/73 of 12 March 1973 laying down certain detailed rules for the application of the quota system for sugar (5 ), as last amended by Regulation (EEC) No 1 14/79 (6), lays down that an amount for the sugar production levy is to be fixed annually before 1 December for each sugar marketing year ; Whereas the result of the levy calculation yields an amount below the maximum amount fixed by Council Regulation (EEC) No 1 594/80 ( 7 ) at 12-98 ECU per 100 kilograms of white sugar ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1592/80 , the criteria laid down by Article 9 (8 ) of Regulation (EEC) No 1111 /77 (8), in the text as amended by Regulation (EEC) No 387/81 (9), for calcu ­ lating the isoglucose production levy, have been made applicable to the production period 1 July 1980 to 30 June 1981 ; whereas those criteria provide that, for the said period, the level of the said levy is to be equal to the part of the sugar production levy fixed for the same period and remaining due by sugar manufac ­ turers ; whereas, pursuant to Commission Regulation (EEC) No 1700/80 of 30 June 1980 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1980 to 30 June 1981 ( 10), the amount is to be fixed at the same time as the sugar production levy applicable for the 1980/81 sugar year ; whereas the latter levy amounts to 3-407 ECU per 100 kilograms ; Whereas the part remaining payable by the sugar manufacturer amounts to 1-402 ECU per 100 kilo ­ grams of white sugar ; whereas, therefore, the latter amount is to be fixed for 100 kilograms of dry matter as the final amount of the isoglucose production levy for the period 1 July 1980 to 30 June 1981 ; &gt;) OJ No L 177, 1 . 7 . 1981 , p . 4. 2 ) OJ No L 160 , 26 . 6 . 1980 , p . 12 . 3 ) OJ No L 359, 31 . 12 . 1974, p . 1 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, 4) OJ No L 360 , 31 . 12 . 1980 , p 17 . 5 ) OJ No L 67, 14 . 3 . 1973 , p . 12 . 6) OJ No L 17, 24 . 1 . 1979, p . 7. 7 OJ No L 160 , 26 . 6 . 1980 , p . 16 . ( 8 ) OJ No L 134, 28 . 5 . 1977, p . 4 . ( ») OJ No L 144, 17 . 2 . 1981 , p . 1 . 10) OJ No L 166 , 1 . 7. 1980, p . 90 . No L 339 / 18 Official Journal of the European Communities 26 . 11 . 81 Article 2HAS ADOPTED THIS REGULATION : Article 1 The definitive amount of the production levy on isoglucose, produced during the period 1 July 1980 to 30 June 1981 , is hereby fixed at 1-402 ECU per 100 kilograms of dry matter . 1 . The amount of the sugar production levy for the 1980/81 sugar marketing year is hereby fixed at 3-407 ECU per 100 kilograms of white sugar. 2 . The amount referred to in the second subpara ­ graph of Article 27 (4) of Regulation (EEC) No 3330/74 is hereby fixed at 7-467 ECU per tonne of beet of standard quality for the 1980/81 sugar marketing year . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1981 . For the Commission Poul DALSAGER Member of the Commission